Exhibit 10.2

 

LPATH, INC.

 

12,358,667 Units

 

Each Consisting of

 

One Share of Common Stock

 

and

 

0.5 of a Warrant to purchase One Share of Common Stock

 

PLACEMENT AGENT AGREEMENT

 

March 6, 2012

 

Morgan Joseph TriArtisan LLC

600 Fifth Avenue

New York, NY 10020

 

Summer Street Research Partners

708 3rd Avenue

New York, NY 10017

 

Dear Sirs:

 

1.     INTRODUCTION.  Lpath, Inc., a Nevada corporation (the “Company”),
proposes to issue and sell to the purchasers, pursuant to the terms and
conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”), up to an aggregate of
12,358,667 units (the “Units”), each Unit consisting of (i) one share (the
“Shares”) of Class A common stock, $0.001 par value per share (the “Common
Stock”) of the Company and (ii) 0.5 of a warrant (the “Warrants”) to purchase
one share of Common Stock (the “Warrant Shares”).  The form of the Warrant is
attached hereto as Exhibit B.  The Units will not be issued or certificated and
the Shares and the Warrants shall be immediately separable and transferable upon
issuance.  The Units, the Shares, the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities.” The Company hereby confirms
its agreement with Morgan Joseph TriArtisan LLC and Summer Street Research
Partners (the “Placement Agents”) to act as Placement Agents in accordance with
the terms and conditions hereof.

 

2.     AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES.  On the
basis of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions of this Agreement:

 

(a)           The Company hereby authorizes the Placement Agents to act as its
exclusive agents to solicit offers for the purchase of all or part of the Units
from the Company in connection with the proposed public offering of the Units
(the “Offering”).  Until the Closing Date (as defined in Section 4 hereof) or
earlier upon termination of this Agreement

 

--------------------------------------------------------------------------------


 

pursuant to Section 9 the Company shall not, without the prior written
consent of the Placement Agents, solicit or accept offers to purchase the Units
otherwise than through the Placement Agents.

 

(b)           The Company hereby acknowledges that the Placement Agents have,
separately and not jointly, agreed, as agent of the Company, to use their
respective commercially reasonable “best efforts” to solicit offers to purchase
the Units from the Company on the terms and subject to the conditions set forth
in the Prospectus (as defined below).  The Placement Agents shall use reasonable
efforts to assist the Company in obtaining performance by each Purchaser whose
offer to purchase Units has been solicited by the Placement Agent and accepted
by the Company, but the Placement Agents shall not, except as otherwise provided
in this Agreement, be obligated to disclose the identity of any potential
purchaser or have any liability to the Company in the event any such purchase is
not consummated for any reason.  Under no circumstances will any Placement Agent
be obligated to underwrite or purchase any Units for its own account and, in
soliciting purchases of the Units, each Placement Agent shall act solely as the
Company’s agent and not as principal.

 

(c)           Subject to the provisions of this Section 2, offers for the
purchase of the Units may be solicited by the Placement Agents as agent for the
Company at such times and in such amounts as the Placement Agents deems
advisable.  Each Placement Agent shall communicate to the Company, orally or in
writing, each reasonable offer to purchase Units received by it as agent of the
Company.  The Company shall have the sole right to accept offers to purchase the
Units and may reject any such offer, in whole or in part.  Each Placement Agent
shall have the right, in its discretion reasonably exercised, without notice to
the Company, to reject any offer to purchase Units received by it, in whole or
in part, and any such rejection shall not be deemed a breach of this Agreement.

 

(d)           The Units are being sold to the Purchasers at an aggregate initial
public offering price of $0.75.  The purchases of the Units by the Purchasers
shall be evidenced by the execution of Subscription Agreements by each of the
Purchasers and the Company.

 

(e)           As compensation for services rendered, on the Closing Date (as
defined in Section 4 hereof), the Company shall (i) pay to the Placement Agents
by wire transfer of immediately available funds to an account or accounts
designated by the Placement Agent, an aggregate amount equal to six and one-half
percent (6.5%) of the gross proceeds received by the Company from the sale of
the Units on such Closing Date, excluding 50% of any purchase price paid by
employees of the Company or by the Peierls family and affiliates (such exclusion
shall not reduce such fee by more than 5%) (the “Exclusions”) and (ii) issue to
the Placement Agents, or as the Placement Agents may otherwise direct, warrants
(the “Agent Warrants”), in substantially the same form as the Warrants with the
changes described below, entitling the Placement Agents, or their respective
designees and assigns, to purchase up to an aggregate of one and one-quarter
percent (1.25%) of the total number of Shares sold in the Offering (net of any
Exclusions) (the “Agent Warrant Shares” and, collectively with the Agent
Warrants, the “Agent Securities”) at an exercise price equal to the public
offering price per unit set forth on the cover page of the Prospectus.  The
Agent Warrants will be exercisable for a period of five years from the effective
date of the

 

2

--------------------------------------------------------------------------------


 

Registration Statement (as defined below) and will contain cashless exercise
provisions in the event that an effective registration statement is not
effective.  The holders of the Agent Warrants will have piggyback registration
rights with respect to the Agent Warrant Shares.  The Agent Warrants will be
deemed compensation by the Financial Industry Regulatory Authority (“FINRA”) and
may not be sold, transferred, pledged, hypothecated or assigned for a period of
180-days following the effective date of the Offering pursuant to FINRA
Rule 5110(g)(1).  Each Placement Agent may, in its discretion, retain other
brokers or dealers who are members of FINRA to act as selected dealers or
subagents on such Placement Agent’s behalf in connection with the Offering,
payment to whom shall be solely the responsibility of the Placement Agent
retaining such other brokers or dealers.  The fees payable to the Placement
Agents as described above shall be allocated among the Placement Agents as
provided in their engagement letter with the Company, or as the Placement Agents
may otherwise agree.  Notwithstanding the provisions of this Section 2(e), no
fees shall be payable to the Placement Agents and no Agent Warrants shall be
issuable to the Placement Agents with respect to sales made to Purchasers who
are residents of Georgia, South Carolina or Texas.

 

(f)            No Units which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until the Shares and Warrants included in
the Units shall have been delivered to the Purchaser thereof against payment by
such Purchaser.  If the Company shall default in its obligations to deliver
Shares and Warrants to a Purchaser whose offer it has accepted, the Company
shall indemnify and hold the Placement Agents harmless against any loss, claim,
damage or expense arising from or as a result of such default by the Company in
accordance with the procedures set forth in Section 8(c) herein.

 

3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company represents
and warrants to, and agrees with, the Placement Agents and the Purchasers that:

 

(a)           The Company has prepared and filed in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and published rules and regulations thereunder (the “Rules and Regulations”)
adopted by the Securities and Exchange Commission (the “Commission”), a
Registration Statement (as hereinafter defined) on Form S-1 (File
No. 333-178352), which became effective on February 14, 2012 (the “Effective
Date”), and such amendments and supplements thereto as may have been required to
the date of this Agreement.  The term “Registration Statement” as used in this
Agreement means the registration statement (including all exhibits, financial
schedules and all documents and information deemed to be a part of the
Registration Statement pursuant to Rule 430A under the Rules and Regulations),
as amended and/or supplemented to the date of this Agreement.  The Registration
Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus has been issued by the Commission and no
proceedings for that purpose have been instituted or, to the knowledge of the
Company, are threatened by the Commission.  The Company, if required by the
Rules and Regulations of the Commission, will file the Prospectus (as defined
below), with the Commission pursuant to Rule 424(b) under the Rules and
Regulations.  The term “Prospectus,” as used in this Agreement means the
prospectus, in the form in which it is to be filed with the

 

3

--------------------------------------------------------------------------------


 

Commission pursuant to Rule 424(b) under the Rules and Regulations, or, if the
prospectus is not to be filed with the Commission pursuant to Rule 424(b), the
prospectus in the form included as part of the Registration Statement as of the
Effective Date, except that if any revised prospectus or prospectus supplement
shall be provided to the Placement Agents by the Company for use in connection
with the Offering which differs from the Prospectus (whether or not such revised
prospectus or prospectus supplement is required to be filed by the Company
pursuant to Rule 424(b) under the Rules and Regulations), the term “Prospectus”
shall refer to such revised prospectus or prospectus supplement, as the case may
be, from and after the time it is first provided to the Placement Agent for such
use.  Any preliminary prospectus or prospectus subject to completion included in
the Registration Statement or filed with the Commission pursuant to Rule 424
under the Rules and Regulations is hereafter called a “Preliminary Prospectus.” 
Any reference herein to the Registration Statement, any Preliminary Prospectus
or the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-1 which were
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the last to occur of the Effective Date, the date of the
Preliminary Prospectus, or the date of the Prospectus, and any reference
herein to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus
or the date of the Prospectus, as the case may be, which is incorporated by
reference and (ii) any such document so filed.  If the Company has filed an
abbreviated registration statement to register additional securities pursuant to
Rule 462(b) under the Rules and Regulations (the “462(b) Registration
Statement”), then any reference herein to the Registration Statement shall also
be deemed to include such 462(b) Registration Statement.

 

(b)           As of the Applicable Time (as defined below) and as of the Closing
Date, neither (i) any General Use Free Writing Prospectus (as defined below)
issued at or prior to the Applicable Time, and the Pricing Prospectus (as
defined below) and the information included on Schedule A hereto, all considered
together (collectively, the “General Disclosure Package”), (ii) any individual
Limited Use Free Writing Prospectus (as defined below) issued at or prior to the
Applicable Time, nor (iii) the bona fide electronic road show (as defined in
Rule 433(h)(5) under the Rules and Regulations), if any, that has been made
available without restriction to any person, when considered together with the
General Disclosure Package, included or will include, any untrue statement of a
material fact or omitted or as of the Closing Date will omit, to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Issuer Free Writing Prospectus, in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agents specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agents’ Information (as defined
in Section 17).  As used in this paragraph (b) and elsewhere in this Agreement:

 

“Applicable Time” means 8:00 A.M., New York time, on the date of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Rules and Regulations relating to the Securities
and the Agent Securities in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) under the Rules and Regulations.

 

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

 

“Pricing Prospectus” means the Preliminary Prospectus, if any, as amended
and supplemented immediately prior to the Applicable Time, including any
document incorporated by reference therein and any prospectus supplement deemed
to be a part thereof.

 

(c)           No order preventing or suspending the use of any Preliminary
Prospectus, any Issuer Free Writing Prospectus or the Prospectus relating to the
Offering has been issued by the Commission, and no proceeding for that purpose
or pursuant to Section 8A of the Securities Act has been instituted or
threatened by the Commission, and each Preliminary Prospectus (if any), at the
time of filing thereof, conformed in all material respects to the requirements
of the Securities Act and the Rules and Regulations, and, unless otherwise
corrected, modified or supplemented, did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Company
makes no representations or warranties as to information contained in or omitted
from any Preliminary Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by the Placement Agents
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agents’ Information (as defined in Section 17).

 

(d)           At the time the Registration Statement became or becomes
effective, at the date of this Agreement and at the Closing Date, the
Registration Statement conformed and will conform in all material respects to
the requirements of the Securities Act and the Rules and Regulations and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; the Prospectus, at the time the Prospectus
was issued and at the Closing Date, conformed and will conform in all material
respects to the requirements of the Securities Act and the Rules and Regulations
and did not and will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the foregoing representations and warranties in this paragraph
(d) shall not apply to information contained in or omitted from the Registration
Statement or the Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 17).

 

5

--------------------------------------------------------------------------------


 

(e)           Each Issuer Free Writing Prospectus, if any, as of its issue date
and at all subsequent times through the completion of the Offering or until any
earlier time that the Company is notified or notifies the Placement Agent as
described in Section 5(e), did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement, Pricing Prospectus or the Prospectus,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified,
or includes an untrue statement of a material fact or omitted or would omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances prevailing at the
subsequent time, not misleading.  The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).

 

(f)            The documents incorporated by reference in the Prospectus, when
they became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of
the Commission thereunder and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(g)           The Company has not, directly or indirectly, distributed and will
not distribute any offering material in connection with the Offering other than
any Pricing Prospectus, the Prospectus and other materials, if any, permitted
under the Securities Act and consistent with Section 5(b) below. The Company is
not an “ineligible issuer” in connection with the Offering pursuant to
Rules 164, 405 and 433 under the Securities Act. The Company will file with the
Commission all Issuer Free Writing Prospectuses (other than a “road show,” as
defined in Rule 433(d)(8) under the Rules and Regulations), if any, in the time
and manner required under Rules 163(b)(2) and 433(d) under the Rules and
Regulations.

 

(h)           The Company and each Subsidiary (as defined below) has been duly
organized and is validly existing as a corporation in good standing (or the
foreign equivalent thereof) under the laws of each of their respective
jurisdictions of organization.  The Company and each Subsidiary is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which its ownership or lease of property or the conduct of
its business requires such qualification and has all power and authority
necessary to own or hold its properties and to conduct the business in which it
is engaged, except where the

 

6

--------------------------------------------------------------------------------


 

failure to so qualify or have such power or authority (i) would not have,
singularly or in the aggregate, a material adverse effect on the condition
(financial or otherwise), results of operations, assets or business or prospects
of the Company or any Subsidiary, taken as a whole, or (ii) impair in any
material respect the ability of the Company to perform its obligations under
this Agreement, the Subscription Agreements, the Warrants or the Agent Warrants
or to consummate any transactions contemplated by this Agreement, the
Subscription Agreements, the Warrants, the Agent Warrants, the Registration
Statement, the General Disclosure Package or the Prospectus (any such effect as
described in clauses (i) or (ii), a “Material Adverse Effect”).  The Company
owns or controls, directly or indirectly, only the following corporations,
partnerships, limited liability partnerships, limited liability companies,
associations or other entities: Lpath Therapeutics Inc. (each, a “Subsidiary”
and, collectively, the “Subsidiaries”).

 

(i)            The Company has the full right, power and authority to enter into
this Agreement, each of the Subscription Agreements, the Warrants and the Agent
Warrants and to perform and to discharge its obligations hereunder and
thereunder; and each of this Agreement, each of the Subscription Agreements, the
Warrants and the Agent Warrants have been duly authorized, executed and
delivered by the Company, and constitutes a valid and binding obligation of the
Company enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

(j)            The Shares, the Warrants and the Agent Warrants have been duly
authorized and the Shares, when issued and delivered against payment therefor as
provided herein and in the Subscription Agreements, the Warrant Shares, when
issued and delivered against payment therefor as provided in the Warrants, and
the Agent Warrant Shares, when issued and delivered against payment therefor as
provided in the Agent Warrants, will be validly issued, fully paid and
non-assessable and free of any preemptive or similar rights and will conform to
the description thereof contained in the Registration Statement, the General
Disclosure Package and the Prospectus.

 

(k)           The Company has an authorized capitalization as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus, and
all of the issued shares of capital stock of the Company have been duly
authorized and validly issued, are fully paid and non-assessable, have been
issued in all material respects in compliance with United States federal and
state securities laws, and conform to the description thereof contained in the
Registration Statement, the General Disclosure Package and the Prospectus.  As
of December 31, 2011, there were 60,602,315 shares of Common Stock issued and
outstanding, 0 shares of Preferred Stock, par value $0.001 of the Company,
issued and outstanding and 20,233,915 shares of Common Stock were issuable upon
the exercise of all options, warrants and convertible securities outstanding as
of such date.  Since such date, the Company has not issued any securities, other
than Common Stock of the Company issued pursuant to the exercise of stock
options or warrants, or the vesting of restricted stock units, previously
outstanding under the Company’s stock incentive plans or the issuance of
options, Common Stock, or restricted stock units pursuant to such plans
(collectively, “Excluded Issuances”).  All of the Company’s options, warrants
and other rights to purchase or exchange any securities for shares of the
Company’s capital stock have been duly authorized and validly

 

7

--------------------------------------------------------------------------------


 

issued and were issued in all material respects in compliance with United States
federal and state securities laws.  None of the outstanding shares of Common
Stock was issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the Company. 
There are no authorized or outstanding shares of capital stock, options,
warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any Subsidiary other than
those described above or accurately described in the Registration Statement, the
General Disclosure Package and the Prospectus.  The description of the Company’s
stock option, stock bonus and other stock plans or arrangements, and the options
or other rights granted thereunder, as described in the Registration Statement,
the General Disclosure Package and the Prospectus, accurately and fairly present
the information required to be shown with respect to such plans, arrangements,
options and rights.

 

(l)            All the outstanding shares of capital stock of each Subsidiary
have been duly authorized and validly issued, are fully paid and non-assessable
and, except to the extent set forth in the Registration Statement, the General
Disclosure Package and the Prospectus, are owned by the Company directly or
indirectly through one or more wholly-owned Subsidiaries, free and clear of any
claim, lien, encumbrance, security interest, restriction upon voting or transfer
or any other claim of any third party.

 

(m)          The execution, delivery and performance of this Agreement, the
Subscription Agreements, the Warrants and the Agent Warrants by the Company, the
issue and sale of the Securities and the Agent Securities by the Company and the
consummation of the transactions contemplated hereby and thereby will not (with
or without notice or lapse of time or both): (i) conflict with or result in a
breach or violation of any of the terms or provisions of, constitute a default
or Debt Repayment Triggering Event (as defined below) under, give rise to any
right of termination or other right or the cancellation or acceleration of any
right or obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or any Subsidiary pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or to which any of the property or assets of the Company or
any Subsidiary is subject (each, a “Contract” and, collectively, the
“Contracts”); (ii) result in any violation of the provisions of the charter or
by-laws (or analogous governing instruments, as applicable) of the Company or
any Subsidiary; or, (iii) to the Company’s knowledge, result in the violation of
any law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any Subsidiary or any of their properties or assets, except with
respect to clauses (i) and (iii), any conflicts, breaches, violations or
defaults which, singularly or in the aggregate, would not have a Material
Adverse Effect.  A “Debt Repayment Triggering Event” means any event or
condition that gives, or with the giving of notice or lapse of time would give
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any Subsidiary.

 

8

--------------------------------------------------------------------------------


 

(n)           Except for the registration of the Securities and the Agent
Securities under the Securities Act and such consents, approvals,
authorizations, registrations or qualifications as may be required under the
Exchange Act and applicable state or foreign securities laws and FINRA in
connection with the Offering, no consent, approval, authorization or order of,
or filing, qualification or registration with, any court or governmental agency
or body, foreign or domestic, which has not been made, obtained or taken and is
not in full force and effect, is required for the execution, delivery and
performance of this Agreement, the Subscription Agreements, the Warrants and the
Agent Warrants by the Company, the Offering or the consummation of the
transactions contemplated hereby or thereby.

 

(o)           Moss Adams LLP, who have audited certain financial statements and
related schedules included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, is an independent
registered public accounting firm with respect to the Company as required by the
Securities Act and the Rules and Regulations and the Public Company Accounting
Oversight Board (United States) (the “PCAOB”).  Except as pre-approved in
accordance with the requirements set forth in Section 10A of the Exchange Act,
Moss Adams has not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).

 

(p)           The financial statements, together with the related notes and
schedules, included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus fairly present in all material
respects the financial position and the results of operations and cash flows of
the Company and its Subsidiaries and other consolidated entities at the
respective dates or for the respective periods therein specified.  Such
statements and related notes and schedules have been prepared in accordance with
the generally accepted accounting principles in the United States (“GAAP”)
applied on a consistent basis throughout the periods involved except as may be
set forth in the related notes included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus.  The
financial statements, together with the related notes and schedules, included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus comply in all material respects with the Securities
Act, the Exchange Act, and the Rules and Regulations and the rules and
regulations under the Exchange Act.  No other financial statements or
supporting schedules or exhibits are required by the Securities Act or the
Rules and Regulations to be described, or included or incorporated by reference
in the Registration Statement, the General Disclosure Package or the
Prospectus.  There is no pro forma or as adjusted financial information which is
required to be included in the Registration Statement, the General Disclosure
Package, or the Prospectus or a document incorporated by reference therein in
accordance with the Securities Act and the Rules and Regulations which has not
been included or incorporated as so required.  The pro forma and pro forma as
adjusted financial information and the related notes included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus have been properly compiled and prepared in accordance with the
applicable requirements of the Securities Act and the Rules and Regulations and
present fairly the information shown therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein
are appropriate to give effect to the transactions and circumstances referred to
therein.

 

9

--------------------------------------------------------------------------------


 

(q)           Neither the Company nor any Subsidiary has sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Registration Statement, the General
Disclosure Package and the Prospectus; and, since such date, there has not been
any change in the capital stock (other than Excluded Issuances) or long-term
debt of the Company or any Subsidiary or any material adverse changes, or any
development involving a prospective material adverse change, in or affecting the
business, assets, management, financial position, prospects, shareholders’
equity or results of operations of the Company or any Subsidiary, otherwise than
as set forth or contemplated in the Registration Statement, the General
Disclosure Package and the Prospectus.

 

(r)            Except as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus, there is no legal or governmental action,
suit, claim or proceeding pending to which the Company or any Subsidiary is a
party or of which any property or assets of the Company or any Subsidiary is the
subject which is required to be described in the Registration Statement, the
General Disclosure Package or the Prospectus or a document incorporated by
reference therein and is not described therein, or which, singularly or in the
aggregate, if determined adversely to the Company or any Subsidiary could
reasonably be expected to have a Material Adverse Effect or prevent the
consummation of the transactions contemplated hereby; and to the best of the
Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.

 

(s)            Neither the Company nor any Subsidiary is in (i) violation of its
charter or by-laws (or analogous governing instrument, as applicable),
(ii) default in any respect, and no event has occurred which, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject or (iii) to the Company’s knowledge, violation of
any law, ordinance, governmental rule, regulation or court order, decree or
judgment to which it or its property or assets is subject except, in the case of
clauses (ii) and (iii) of this paragraph(s), for any violations or defaults
which, singularly or in the aggregate, would not have a Material Adverse Effect.

 

(t)            The Company and each Subsidiary possesses all licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of its properties or the conduct of their respective businesses as currently
conducted as described in the Registration Statement, the General Disclosure
Package and the Prospectus (collectively, the “Governmental Permits”) except
where any failures to possess or make the same, singularly or in the aggregate,
would not have a Material Adverse Effect.  The Company and each Subsidiary is in
compliance with all such Governmental Permits, and all such Governmental Permits
are valid and in full force and effect, except where any non-compliance or the
validity or failure to be in full force and

 

10

--------------------------------------------------------------------------------


 

effect would not, singularly or in the aggregate, have a Material Adverse
Effect.  To the Company’s knowledge, all such Governmental Permits are free and
clear of any restriction or condition that are in addition to, or materially
different from those normally applicable to similar licenses, certificates,
authorizations and permits.  Neither the Company nor any Subsidiary has received
notification of any revocation or modification (or proceedings related thereto)
of any such Governmental Permit and, to the Company’s knowledge, there is no
reason to believe that any such Governmental Permit will not be renewed.

 

(u)           Neither the Company nor any Subsidiary is or, after giving effect
to the Offering and the application of the proceeds thereof as described in the
Registration Statement, the General Disclosure Package and the Prospectus, will
become an “investment company” within the meaning of the Investment Company Act
of 1940, as amended, and the rules and regulations of the Commission thereunder.

 

(v)           Neither the Company nor any Subsidiary, nor to the Company’s
knowledge, any of the Company’s and any Subsidiary’s officers, directors or
affiliates has taken or will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which caused or resulted in, or which might in the future reasonably be
expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.

 

(w)          To the best of the Company’s knowledge, the Company and each
Subsidiary owns or possesses the right to use all patents, trademarks, trademark
registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on their respective
businesses as currently conducted, and as proposed to be conducted and described
in the Registration Statement, the General Disclosure Package and the
Prospectus, and the Company is not aware of any claim to the contrary or any
challenge by any other person to the rights of the Company or any Subsidiary
with respect to the foregoing except for those that could not reasonably be
expected to have a Material Adverse Effect.  The Intellectual Property licenses
described in the Registration Statement, the General Disclosure Package and the
Prospectus are valid, binding upon, and enforceable by or against the parties
thereto in accordance with their terms.  The Company and each Subsidiary has
complied in all material respects with, and is not in breach nor has received
any written or, to the best of the Company’s knowledge, oral, asserted or
threatened claim of breach of, any Intellectual Property license, and the
Company has no knowledge of any breach or anticipated breach by any other person
to any Intellectual Property license.  To the best of the Company’s knowledge,
the Company’s and each Subsidiary’s business as now conducted and as proposed to
be conducted does not and will not infringe or conflict with any valid patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses or
other Intellectual Property or franchise right of any person, except for any
such acts that would not have a Material Adverse Effect.  No claim has been made
against the Company or any Subsidiary alleging the infringement by the Company
or any Subsidiary of any patent, trademark, service mark, trade name, copyright,
trade secret, license in or other intellectual property right or franchise right
of any person.  The Company and each Subsidiary has taken

 

11

--------------------------------------------------------------------------------


 

all reasonable steps to protect, maintain and safeguard its rights in all
Intellectual Property, including the execution of appropriate nondisclosure and
confidentiality agreements.  The consummation of the transactions contemplated
by this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, each of the Company’s and each Subsidiary’s right to own, use, or
hold for use any of the Intellectual Property as owned, used or held for use in
the conduct of its business as currently conducted.  The Company and each
Subsidiary has at all times complied in all material respects with all
applicable laws relating to privacy, data protection, and the collection and use
of personal information collected, used, or held for use by the Company or any
Subsidiary in the conduct of the Company’s or any Subsidiary’s business.  No
written claims and, to the Company’s knowledge, no oral claims have been
asserted or threatened against the Company or any Subsidiary alleging a
violation of any person’s privacy or personal information or data rights and the
consummation of the transactions contemplated hereby will not breach or
otherwise cause any violation of any law related to privacy, data protection, or
the collection and use of personal information collected, used, or held for use
by the Company or any Subsidiary in the conduct of the Company’s or any
Subsidiary’s business, except for those that could not reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate.  The Company
and each Subsidiary takes reasonable measures to ensure that such information is
protected against unauthorized access, use, modification, or other misuse.

 

(x)           Other than with respect to Intellectual Property, which is
addressed in Section 3(w), the Company and each Subsidiary has good and
marketable title in fee simple to, or have valid rights to lease or otherwise
use, all items of real or personal property which are material to the business
of the Company and any Subsidiary, free and clear of all liens, encumbrances,
security interests, claims and defects that do not, singularly or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
Subsidiary; and all of the leases and subleases material to the business of the
Company or any Subsidiary, and under which the Company or any Subsidiary holds
properties described in the Registration Statement, the General Disclosure
Package and the Prospectus, are in full force and effect, and neither the
Company nor any Subsidiary has received any notice of any material claim of any
sort that has been asserted by anyone adverse to the rights of the Company or
any Subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or any Subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

(y)           No organized labor disturbance by the employees of the Company or
any Subsidiary exists or, to the best of the Company’s knowledge, is imminent,
and the Company has no actual knowledge of any existing or imminent labor
disturbance by the employees of any of its or any Subsidiary’s principal
suppliers, manufacturers, customers or contractors, that could reasonably be
expected, singularly or in the aggregate, to have a Material Adverse Effect. 
The Company is not aware that any key employee or significant group of employees
of the Company or any Subsidiary plans to terminate employment with the Company
or any Subsidiary.

 

12

--------------------------------------------------------------------------------


 

(z)           No “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company or any Subsidiary which
could reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect.  Each employee benefit plan of the Company or any Subsidiary is
in compliance in all material respects with applicable law, including ERISA and
the Code.  The Company and each Subsidiary has not incurred and could not
reasonably be expected to incur liability under Title IV of ERISA with respect
to the termination of, or withdrawal from, any pension plan (as defined in
ERISA).  Each pension plan for which the Company or any Subsidiary would have
any liability that is intended to be qualified under Section 401(a) of the Code
is so qualified, and nothing has occurred, whether by action or by failure to
act, which could reasonably be expected to cause, singularly or in the
aggregate, the loss of such qualification to the extent such loss would have a
Material Adverse Effect.

 

(aa)         To the best of the Company’s knowledge, the Company and each
Subsidiary is in compliance with all foreign, federal, state and local
rules, laws and regulations relating to the use, treatment, storage and disposal
of hazardous or toxic substances or waste and protection of health and safety or
the environment which are applicable to its businesses (“Environmental Laws”),
except where the failure to comply would not, singularly or in the aggregate,
have a Material Adverse Effect.  There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances
regulated by Environmental Laws (“Hazardous Substances”) by or caused by the
Company or any Subsidiary (or, to the Company’s knowledge and without
independent investigation, any other entity for whose acts or omissions the
Company or any Subsidiary is or may otherwise be liable) upon any of the
property now or previously owned or leased by the Company or any Subsidiary, or
upon any other property, in violation of any law, statute, ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any law,
statute, ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability, except for any violation
or liability which would not have, singularly or in the aggregate with all such
violations and liabilities, a Material Adverse Effect; to the Company’s actual
knowledge and without independent investigation, there has been no disposal,
discharge, emission or other release onto property now leased by the Company or
any Subsidiary or into the environment surrounding such property of any
Hazardous Substance, except for any such disposal, discharge, emission, or other
release in violation of Environmental Laws which would not have, singularly or
in the aggregate with all such discharges and other releases, a Material Adverse
Effect.

 

(bb)         The Company and each Subsidiary (i) has timely filed (or filed an
extension to file) all necessary federal, state, local and foreign tax returns,
and all such filed returns were true, complete and correct, (ii) has paid all
federal, state, local and foreign taxes, assessments, governmental or other
charges due and payable for which it is liable, including, without

 

13

--------------------------------------------------------------------------------


 

limitation, all sales and use taxes and all taxes which the Company or any
Subsidiary is obligated to withhold from amounts owing to employees, creditors
and third parties, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the best of its knowledge, proposed against any
of them, except those, in each of the cases described in clauses (i), (ii) and
(iii) of this paragraph (bb), that would not, singularly or in the aggregate,
have a Material Adverse Effect.  The Company and each Subsidiary has not engaged
in any transaction which is a corporate tax shelter or which could reasonably be
expected to be characterized as such by the Internal Revenue Service or any
other taxing authority.  The accruals and reserves on the books and records of
the Company in respect of tax liabilities for any taxable period not yet finally
determined are adequate to meet any assessments and related liabilities for any
such period, and since December 31, 2008, the Company and each Subsidiary has
not incurred any liability for taxes other than in the ordinary course.

 

(cc)         The Company and each Subsidiary carries, or is covered by,
insurance provided by recognized, financially sound and reputable institutions
with policies in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of its properties and as is
customary for companies engaged in similar businesses in similar industries. 
The Company has no reason to believe that it or any Subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct their respective businesses as now conducted and at a
cost that would not result in a Material Adverse Effect.  Neither the Company
nor any Subsidiary has been denied any insurance coverage that it has sought or
for which it has applied.

 

(dd)         The Company and each Subsidiary maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, since the end of the Company’s most
recent audited fiscal year, there has been (A) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (B) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

(ee)         The minute books of the Company and each Subsidiary have been made
available to the Placement Agents and their counsel, and such books (i) contain
a complete summary in all material respects of all meetings and actions of the
board of directors (including each board committee) and shareholders of the
Company and each Subsidiary (or analogous governing bodies and interest holders,
as applicable), since January 1, 2008 through the date of the latest meeting and
action, and (ii) accurately, in all material respects, reflect all transactions
referred to in such minutes.

 

14

--------------------------------------------------------------------------------


 

(ff)          There is no franchise, lease, contract, agreement or document
required by the Securities Act or by the Rules and Regulations to be described
in the Registration Statement, the General Disclosure Package and the Prospectus
or a document incorporated by reference therein or to be filed as an exhibit to
the Registration Statement or a document incorporated by reference therein which
is not described or filed therein as required; and all descriptions of any such
franchises, leases, contracts, agreements or documents contained in the
Registration Statement, the General Disclosure Package and the Prospectus or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects.  Other than as
described in the Registration Statement, the General Disclosure Package and the
Prospectus, no such franchise, lease, contract or agreement has been suspended
or terminated for convenience or default by the Company or any Subsidiary or any
of the other parties thereto, and neither the Company nor any Subsidiary has
received notice nor does the Company have any other knowledge of any such
pending or threatened suspension or termination, except for such pending or
threatened suspensions or terminations that would not reasonably be expected to,
singularly or in the aggregate, have a Material Adverse Effect.

 

(gg)         No relationship, direct or indirect, exists between or among the
Company and any Subsidiary on the one hand, and the directors, officers,
shareholders (or analogous interest holders), customers or suppliers of the
Company or any Subsidiary or any of their affiliates on the other hand, which is
required to be described in the Registration Statement, the General Disclosure
Package and the Prospectus or a document incorporated by reference therein and
which is not so described.

 

(hh)         No person or entity has the right to require registration of shares
of Common Stock or other securities of the Company or any Subsidiary because of
the filing or effectiveness of the Registration Statement or otherwise, except
for persons and entities who have expressly waived such right in writing or
who have been given timely and proper written notice and have failed to exercise
such right within the time or times required under the terms and conditions of
such right.  Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, there are no persons with registration
rights or similar rights to have any securities registered by the Company or any
Subsidiary under the Securities Act.

 

(ii)           Neither the Company nor any Subsidiary owns any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of the sale of the Securities will be used, directly or indirectly, for
the purpose of purchasing or carrying any margin security, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Securities to be considered a “purpose credit” within the meanings of
Regulation T, U or X of the Federal Reserve Board.

 

(jj)           Except for this Agreement, neither the Company nor any Subsidiary
is a party to any contract, agreement or understanding with any person that
would give rise to a valid claim against the Company or a Placement Agent for a
brokerage commission, finder’s fee or

 

15

--------------------------------------------------------------------------------


 

like payment in connection with the Offering or the transactions contemplated by
this Agreement.

 

(kk)         No forward-looking statement (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) contained in either the
Registration Statement, the General Disclosure Package or the Prospectus has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

 

(ll)           The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act.  The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act and is quoted on The OTC Bulletin Board (the “OTCBB”).  The Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the Common Stock under the Exchange Act or removal from
quotation of the Common Stock from the OTCBB, nor has the Company received any
notification that the Commission, the OTCBB or FINRA is contemplating
terminating such registration or quotation.

 

(mm)      The Company is in material compliance with all applicable provisions
of the Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated
thereunder or implementing the provisions thereof (the “Sarbanes-Oxley Act”).

 

(nn)         Neither the Company nor any Subsidiary, nor, to the best of the
Company’s knowledge, any employee or agent of the Company or any Subsidiary, has
made any contribution or other payment to any official of, or candidate for, any
federal, state, local or foreign office in violation of any law (including the
Foreign Corrupt Practices Act of 1977, as amended) or of the character required
to be disclosed in the Registration Statement, the General Disclosure Package or
the Prospectus or a document incorporated by reference therein.

 

(oo)         There are no transactions, arrangements or other relationships
between and/or among the Company or any Subsidiary, any of their affiliates (as
such term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity that could reasonably be expected to materially affect
the Company’s or any Subsidiary’s liquidity or the availability of or
requirements for their capital resources required to be described in the
Registration Statement, the General Disclosure Package and the Prospectus or a
document incorporated by reference therein which have not been described as
required.

 

(pp)         There are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.

 

(qq)         The statistical and market related data included in the
Registration Statement, the General Disclosure Package and the Prospectus are
based on or derived from sources that the

 

16

--------------------------------------------------------------------------------


 

Company believes to be reliable and accurate, and such data agree with the
sources from which they are derived.

 

(rr)           The operations of the Company and each Subsidiary are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending,
or to the best knowledge of the Company, threatened.

 

(ss)          Neither the Company nor any Subsidiary nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the Offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

 

(tt)           Neither the Company, nor any Subsidiary, nor any of their
affiliates (within the meaning of FINRA Rule 5121(b)(1)(a)) directly or
indirectly controls, is controlled by, or is under common control with, or is an
associated person (within the meaning of Article I, Section l(ee) of the By-laws
of FINRA) of, any member firm of FINRA.

 

(uu)         No approval of the shareholders of the Company is required for the
Company to issue and sell the Securities and the Agent Securities.

 

(vv)         All preclinical and clinical studies conducted by or on behalf of
the Company or any Subsidiary that are material to the Company and its
Subsidiaries, taken as a whole, are described in the Registration Statement, the
General Disclosure Package and the Prospectus.  The descriptions in the
Registration Statement, the General Disclosure Package and the Prospectus of the
results of such studies are accurate and complete in all material respects and
fairly present the data derived from such studies, and the Company has no
knowledge of any large well-controlled clinical study the aggregate results of
which are inconsistent with or otherwise call into question the results of any
clinical study conducted by or on behalf of the Company or any Subsidiary that
are described in the Registration Statement, the General Disclosure Package or
the Prospectus or the results of which are referred to in the Registration
Statement, the General Disclosure Package or the Prospectus.  Except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, the Company has not received any written notices or statements from
the United States Food and Drug Administration (the “FDA”), the European
Medicines Agency (“EMEA”) or any other governmental agency or authority
imposing, requiring, requesting or suggesting a clinical hold, termination,
suspension or material modification for or of any clinical or preclinical
studies that are described in the Registration Statement, the General Disclosure
Package or the Prospectus or the results of which are referred to in the
Registration

 

17

--------------------------------------------------------------------------------


 

Statement, the General Disclosure Package or the Prospectus General Disclosure
Package.  The Company has not received and is otherwise not aware of any
notices, correspondence or other communication from the FDA, the EMEA or other
governmental regulatory agency or subdivision thereof, or any institutional or
ethical review boards, asserting non-compliance with any applicable statutes,
rules, regulations, orders, or other laws.

 

(ww)       Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus and except for routine regulatory notices
not directed specifically to the Company or any Subsidiary, the Company has not
received any written notices or statements from the FDA, the EMEA or any other
governmental agency, and otherwise has no knowledge or reason to believe, that
(i) any new drug application or marketing authorization application for any
product or potential product of the Company or any Subsidiary is or has been
rejected or determined to be non-approvable or conditionally approvable; (ii) a
delay in time for review and/or approval of a marketing authorization
application or marketing approval application in any other jurisdiction for any
product or potential product of the Company or any Subsidiary is or may be
required, requested or being implemented; (iii) one or more clinical studies for
any product or potential product of the Company or any Subsidiary shall or may
be requested or required in addition to the clinical studies described in the
Registration Statement, the General Disclosure Package or the Prospectus as a
precondition to or condition of issuance or maintenance of a marketing approval
for such product or potential product; (iv) any license, approval, permit or
authorization to conduct any clinical trial of or market any product or
potential product of the Company or any Subsidiary has been, will be or may be
suspended, revoked, modified or limited, except in the cases of clauses (i),
(ii), (iii) and (iv) where such rejections, determinations, delays, requests,
suspensions, revocations, modifications or limitations would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(xx)         Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, to the Company’s knowledge, application
for marketing approval of, manufacture, distribution, promotion and sale of the
products and potential products of the Company or any Subsidiary is in
compliance, in all material respects, with all laws, rules and regulations
applicable to such activities, including without limitation applicable good
laboratory practices, good clinical practices and good manufacturing practices,
except for such non-compliance as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except to the extent
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, the Company has not received notice of adverse finding, warning
letter or clinical hold notice from the FDA or any non-U.S. counterpart of any
of the foregoing, or any untitled letter or other correspondence or notice from
the FDA or any other governmental authority or agency or any institutional or
ethical review board alleging or asserting noncompliance with any law, rule or
regulation applicable in any jurisdiction, except notices, letters, and
correspondences and non-U.S. counterparts thereof alleging or asserting such
noncompliance as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus,
neither the Company nor any Subsidiary has, either voluntarily or involuntarily,
initiated, conducted or issued, or caused to be initiated, conducted or issued,
any recall, field correction, market withdrawal or replacement, safety alert,
warning, “dear doctor” letter,

 

18

--------------------------------------------------------------------------------


 

investigator notice, or other notice or action relating to an alleged or
potential lack of safety or efficacy of any product or potential product of the
Company or any Subsidiary, any alleged product defect of any product or
potential product of the Company or any Subsidiary, or any violation of any
material applicable law, rule, regulation or any clinical trial or marketing
license, approval, permit or authorization for any product or potential product
of the Company or any Subsidiary, and the Company is not aware of any facts or
information that would cause it to initiate any such notice or action and has no
knowledge or reason to believe that the FDA, the EMEA or any other governmental
agency or authority or any institutional or ethical review board or other
non-governmental authority intends to impose, require, request or suggest such
notice or action.  The pre-clinical or clinical studies, tests, investigations,
and trials conducted by or on behalf of the Company or any Subsidiary that are
described in the Registration Statement, the General Disclosure Package or the
Prospectus were and, if still in progress, are being, conducted in compliance
with all applicable U.S. and foreign statutes, rules, regulations, orders, or
other laws, and, for any data to be submitted to the FDA pursuant to such
studies, all applicable Good Laboratory Practices and Good Clinical Practices in
all material respects, except for such instances of non-compliance as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(yy)         Any certificate signed by or on behalf of the Company and delivered
to the Placement Agents or to counsel for the Placement Agents shall be deemed
to be a representation and warranty by the Company to the Placement Agents and
the Purchasers as to the matters covered thereby.

 

4.     THE CLOSING.  The time and date of closing and delivery of the documents
required to be delivered to the Placement Agents pursuant to Sections 5 and 7
hereof shall be at 11:00 A.M., New York time, on March 9, 2012 (the “Closing
Date”) at the office of Lowenstein Sandler, P.C., 1251 Avenue of the Americas,
New York, New York 10020.

 

5.     FURTHER AGREEMENTS OF THE COMPANY.  The Company agrees with the Placement
Agent and the Purchasers:

 

(a)           To prepare the Rule 462(b) Registration Statement, if necessary,
in a form approved by the Placement Agents and file such
Rule 462(b) Registration Statement with the Commission on the date hereof; to
prepare the Prospectus in a form approved by the Placement Agents containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rules 430A, 430B and 430C of the Rules and Regulations
and to file such Prospectus pursuant to Rule 424(b) under the Rules and
Regulations not later than the second (2nd)business day following the execution
and delivery of this Agreement or, if applicable, such earlier time as may be
required by Rule 430A under the Rules and Regulations; to notify the Placement
Agents immediately of the Company’s intention to file or prepare any supplement
or amendment to any Registration Statement or to the Prospectus and to make no
amendment or supplement to the Registration Statement, the General
Disclosure Package or to the Prospectus to which any Placement Agent shall
reasonably object by notice to the Company after a reasonable period to review;
to advise the Placement Agents, promptly after it receives notice thereof, of
the time when any amendment to any Registration Statement has been filed or
becomes effective or any supplement to the

 

19

--------------------------------------------------------------------------------


 

General Disclosure Package or the Prospectus or any amended Prospectus has been
filed and to furnish the Placement Agents copies thereof; to file promptly all
material required to be filed by the Company with the Commission pursuant to
Rule 433(d) or 163(b)(2) of the Rules and Regulations, as the case may be; to
file promptly all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Rules and Regulations)
is required in connection with the Offering; to advise the Placement Agents,
promptly after it receives notice thereof, of the issuance by the Commission of
any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus, of
the suspension of the qualification of the Securities or the Agent Securities
for offer or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the Registration Statement, the General
Disclosure Package or the Prospectus or for additional information; and, in the
event of the issuance of any stop order or of any order preventing or suspending
the use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus or suspending any such qualification, and promptly to use its best
efforts to obtain the withdrawal of such order.

 

(b)           The Company represents and agrees that it has not made and, unless
it obtains the prior consent of the Placement Agents, it will not, make any
offer relating to the Securities that would constitute a “free writing
prospectus” as defined in Rule 405 under the Rules and Regulations unless the
prior written consent of the Placement Agents has been received (each, a
“Permitted Free Writing Prospectus”); provided that the prior written consent of
the Placement Agent hereto shall be deemed to have been given in respect of any
Issuer Free Writing Prospectus included in Schedule A hereto.  The
Company represents that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus, comply
with the requirements of Rules 164 and 433 under the Rules and Regulations
applicable to any Issuer Free Writing Prospectus, including the requirements
relating to timely filing with the Commission, legending and record keeping and
will not take any action that would result in any Placement Agent or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Rules and Regulations a free writing prospectus prepared by or on behalf of any
Placement Agent that such Placement Agent otherwise would not have been required
to file thereunder.

 

(c)           If at any time when a Prospectus relating to the Securities or the
Agent Securities is required to be delivered under the Securities Act, any event
occurs or condition exists as a result of which the Prospectus, as then amended
or supplemented, would include any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, or the
Registration Statement, as then amended or supplemented, would include any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein not misleading, or if for any other reason it is
necessary at any time to amend or supplement any Registration Statement or the
Prospectus to comply with the Securities Act or the Exchange Act, the Company
will promptly notify the Placement Agents, and upon the Placement Agent’s
request, the Company will promptly prepare and

 

20

--------------------------------------------------------------------------------


 

file with the Commission, at the Company’s expense, an amendment to the
Registration Statement or an amendment or supplement to the Prospectus that
corrects such statement or omission or effects such compliance and will deliver
to the Placement Agents, without charge, such number of copies thereof as the
Placement Agents may reasonably request.  The Company consents to the use of the
Prospectus or any amendment or supplement thereto by the Placement Agents.

 

(d)           If the General Disclosure Package is being used to solicit offers
to buy the Securities at a time when the Prospectus is not yet available to
prospective purchasers and any event shall occur as a result of which, in the
judgment of the Company or in the reasonable opinion of the Placement Agents, it
becomes necessary to amend or supplement the General Disclosure Package in order
to make the statements therein, in the light of the circumstances prevailing at
such time, not misleading, or to make the statements therein not conflict with
the information contained or incorporated by reference in the Registration
Statement on file at such time and not superseded or modified, or if it is
necessary at any time to amend or supplement the General Disclosure Package to
comply with any law, the Company promptly will either (i) prepare, file with the
Commission (if required) and furnish to the Placement Agents and any dealers an
appropriate amendment or supplement to the General Disclosure Package or
(ii) prepare and file with the Commission an appropriate filing under the
Exchange Act which shall be incorporated by reference in the General Disclosure
Package so that the General Disclosure Package as so amended or supplemented
will not, in the light of the circumstances prevailing at such time, be
misleading or conflict with the Registration Statement on file at such time, or
so that the General Disclosure Package will comply with law.

 

(e)           If at any time subsequent to the issuance of an Issuer Free
Writing Prospectus there occurred or occurs an event or development as a result
of which such Issuer Free Writing Prospectus conflicted or will conflict
with the information contained in the Registration Statement, any Preliminary
Prospectus, any Pricing Prospectus or the Prospectus, including any document
incorporated by reference therein and any prospectus supplement deemed to be a
part thereof and not superseded or modified or included or would include an
untrue statement of a material fact or omitted or would omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances prevailing at the subsequent time,
not misleading, the Company has promptly notified or will promptly notify the
Placement Agents so that any use of the Issuer Free Writing Prospectus may cease
until it is amended or supplemented and has promptly amended or will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission. 
The foregoing sentence does not apply to statements in or omissions from any
Issuer Free Writing Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by any Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information (as defined in Section 17).

 

(f)            To the extent not available on the Commission’s EDGAR system or
any successor system, to furnish promptly to the Placement Agents and their
counsel a signed copy of the

 

21

--------------------------------------------------------------------------------


 

Registration Statement as originally filed with the Commission, and of each
amendment thereto filed with the Commission, including all consents and exhibits
filed therewith.

 

(g)           To the extent not available on the Commission’s EDGAR system or
any successor system, to deliver promptly to the Placement Agents in New York
City such number of the following documents as the Placement Agents shall
reasonably request: (i) conformed copies of the Registration Statement as
originally filed with the Commission (in each case excluding exhibits),
(ii) each Preliminary Prospectus, (iii) any Pricing Prospectus, (iv) any
Issuer Free Writing Prospectus, (v) the Prospectus (the delivery of the
documents referred to in clauses (i), (ii), (iii), (iv) and (v) of this
paragraph (g) to be made not later than 10:00 A.M., New York time, on the
business day following the execution and delivery of this Agreement),
(vi) conformed copies of any amendment to the Registration Statement (excluding
exhibits), (vii) any amendment or supplement to the General Disclosure Package
or the Prospectus (the delivery of the documents referred to in clauses (vi) and
(vii) of this paragraph (g) to be made not later than 10:00 A.M., New York City
time, on the business day following the date of such amendment or supplement)
and (viii) any document incorporated by reference in the Registration Statement,
the General Disclosure Package or the Prospectus (excluding exhibits thereto)
(the delivery of the documents referred to in clause (viii) of this paragraph
(g) to be made not later than 10:00 A.M., New York City time, on the business
day following the date of such document).

 

(h)           To make generally available to its shareholders as soon as
practicable, but in any event not later than eighteen (18) months after the
effective date of each Registration Statement (as defined in Rule 158(c) under
the Rules and Regulations), an earnings statement of the Company and any
Subsidiary (which need not be audited) complying with Section 11(a) of the
Securities Act and the Rules and Regulations (including, at the option of the
Company, Rule 158); and to furnish to its shareholders as soon as practicable
after the end of each fiscal year an annual report (including a balance sheet
and statements of operations, shareholders’ equity and cash flows of the Company
and its consolidated subsidiaries certified by independent public
accountants) and as soon as practicable after each of the first three fiscal
quarters of each fiscal year (beginning with the first fiscal quarter after the
effective date of such Registration Statement), consolidated summary financial
information of the Company and its consolidated subsidiaries for such quarter in
reasonable detail.

 

(i)            To take promptly from time to time such actions as the Placement
Agents may reasonably request to qualify the Securities and the Agent Securities
for offering and sale under the securities or Blue Sky laws of such
jurisdictions (domestic or foreign) as the Placement Agents may designate and to
continue such qualifications in effect, and to comply with such laws, for so
long as required to permit the offer and sale of the Securities and the Agent
Securities in such jurisdictions; provided that the Company shall not be
obligated to qualify as foreign corporations in any jurisdiction in which they
are not so qualified or to file a general consent to service of process in any
jurisdiction.

 

(j)            To the extent not available on the Commission’s EDGAR system or
any successor system, during the period of two (2) years from the date hereof,
to deliver to the Placement Agents, (i) as soon as they are available, copies of
all reports or other communications

 

22

--------------------------------------------------------------------------------


 

furnished to shareholders (other than reports, proxy statements and other
information that are electronically filed with the Commission via EDGAR or any
successor system), and (ii) as soon as they are available, copies of any reports
and financial statements furnished or filed with the Commission or any national
securities exchange or automatic quotation system on which the Company’s
securities are listed or quoted.

 

(k)           That the Company will not, for a period of ninety (90) days from
the date of the Prospectus, (the “Lock-Up Period”) without the prior written
consent of the Placement Agents, directly or indirectly offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, other than: (i) the Company’s sale of the Securities and the
Agent Securities hereunder; (ii) the issuance of restricted Common Stock or
options to acquire Common Stock pursuant to the Company’s employee benefit
plans, qualified stock option plans or other employee compensation plans as such
plans are in existence on the date hereof and described in the Registration
Statement, the General Disclosure Package and the Prospectus; and (iii) the
issuance of Common Stock pursuant to the valid exercises of options, warrants or
rights outstanding on the date hereof.  The Company will cause each executive
officer, director, shareholder, optionholder and warrantholder listed in
Schedule B to furnish to the Placement Agents, on or prior to the date of this
Agreement, a letter, substantially in the form of Exhibit C hereto,
pursuant to which each such person shall agree, among other things, not to
directly or indirectly offer, sell, assign, transfer, pledge, contract to sell,
or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, not
to engage in any swap or other agreement or arrangement that transfers, in whole
or in part, directly or indirectly, the economic risk of ownership of Common
Stock or any such securities and not to engage in any short selling of any
Common Stock or any such securities, during the Lock-Up Period, without the
prior written consent of the Placement Agents.  The Company also agrees that
during such period, the Company will not file any registration statement,
preliminary prospectus or prospectus, or any amendment or supplement thereto,
under the Securities Act for any such transaction or which registers, or offers
for sale, Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, except for a registration statement on
Form S-8 relating to employee benefit plans.  The Company hereby agrees that
(i) if it issues an earnings release or material news, or if a material event
relating to the Company occurs, during the last seventeen (17) days of the
Lock-Up Period, or (ii) if prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the sixteen
(16)-day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by this paragraph (k) or the letter shall continue to apply
until the expiration of the eighteen (18)-day period beginning on the issuance
of the earnings release or the occurrence of the material news or material
event.

 

(l)            To supply the Placement Agents with copies of all correspondence
to and from, and all documents issued to and by, the Commission in connection
with the registration of the Securities under the Securities Act or
the Registration Statement, any Preliminary Prospectus or the Prospectus, or any
amendment or supplement thereto or document incorporated by reference therein.

 

23

--------------------------------------------------------------------------------


 

(m)          Prior to the Closing Date, to furnish to the Placement Agents, as
soon as they have been prepared, copies of any unaudited interim consolidated
financial statements of the Company for any periods subsequent to the periods
covered by the financial statements appearing in the Registration Statement and
the Prospectus.

 

(n)           Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agents are notified), without the prior
written consent of the Placement Agents, unless in the judgment of the Company
and its counsel, and after notification to the Placement Agents, such press
release or communication is required by law.

 

(o)           Until the Placement Agents shall have notified the Company of the
completion of the offering of the Securities, that the Company will not, and
will cause its affiliated purchasers (as defined in Regulation M under
the Exchange Act) not to, either alone or with one or more other persons, bid
for or purchase, for any account in which it or any of its affiliated purchasers
has a beneficial interest, any Securities, or attempt to induce any person to
purchase any Securities; and not to, and to cause its affiliated purchasers not
to, make bids or purchase for the purpose of creating actual, or apparent,
active trading in or of raising the price of the Securities.

 

(p)           Not to take any action prior to the Closing Date which would
require the Prospectus to be amended or supplemented pursuant to Section 5.

 

(q)           To at all times comply in all material respects with all
applicable provisions of the Sarbanes-Oxley Act in effect from time to time.

 

(r)            To apply the net proceeds from the sale of the Units as set forth
in the Registration Statement, the General Disclosure Package and the Prospectus
under the heading “Use of Proceeds.”

 

(s)            To use its best efforts to maintain the Common Stock on the OTCBB
or, if in the future the Common Stock is listed on a national securities
exchange, to effect, list and maintain such listing.

 

(t)            To use its best efforts to assist the Placement Agents with any
filings with FINRA and obtaining clearance from FINRA as to the amount of
compensation allowable or payable to the Placement Agents.

 

(u)           To use its best efforts to do and perform all things required to
be done or performed under this Agreement by the Company prior to the Closing
Date and to satisfy all conditions precedent to the delivery of the Units and
the Agent Warrants.

 

6.     PAYMENT OF EXPENSES.  The Company agrees to pay, or reimburse if paid by
the Placement Agents, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation

 

24

--------------------------------------------------------------------------------


 

and delivery of the Shares and the Warrants to the Purchasers and any taxes
payable in that connection and the costs incident to the authorization,
issuance, sale, preparation and delivery of the Agent Warrants to the Placement
Agents and any taxes payable in that connection; (b) the costs incident to the
registration of the Securities and the Agent Securities under the Securities
Act; (c) the costs incident to the preparation, printing and distribution of the
Registration Statement, any Preliminary Prospectus, any Pricing Prospectus, any
Issuer Free Writing Prospectus, the General Disclosure Package, the Prospectus,
any amendments, supplements and exhibits thereto or any document incorporated by
reference therein and the costs of printing, reproducing and distributing any
transaction document by mail, telex or other means of communications; (d) the
fees and expenses (including related fees and expenses of counsel for the
Placement Agents, if any) incurred in connection with securing any required
review by FINRA of the terms of the sale of the Securities and any filings made
with FINRA; (e) any applicable listing, quotation or other fees; (f) the
fees and expenses (including related fees and expenses of counsel to the
Placement Agents) of qualifying the Securities under the securities laws of the
several jurisdictions as provided in Section 5(i) and of preparing, printing
and distributing wrappers, Blue Sky Memoranda and Legal Investment Surveys;
(g) the cost of preparing and printing stock and warrant certificates; (h) all
fees and expenses of the registrar and transfer agent of the Shares, the Warrant
Shares and the Agent Warrant Shares and any registrar and transfer agent of the
Warrants and the Agent Warrants; (i) the reasonable and documented fees,
disbursements and expenses of counsel to the Placement Agents not to exceed,
along with any fees and expenses incurred in connection with (d) above by
counsel to the Placement Agent, $150,000 ($10,000 of which shall be paid to
Summer Street Research Partners in respect of expenses previously incurred by
it) and (j) all other costs and expenses incident to the offering of the
Securities or the performance of the obligations of the Company under this
Agreement (including, without limitation, the fees and expenses of the Company’s
counsel and the Company’s independent accountants and the travel and other
reasonable documented expenses incurred by Company personnel in connection with
any “road show” including, without limitation, any expenses advanced by the
Placement Agents on the Company’s behalf (which will be promptly reimbursed));
provided that, except to the extent otherwise provided in this Section 6 and in
Sections 8 and 10, the Placement Agents shall pay their own costs and expenses.

 

7.     CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENTS AND THE PURCHASERS,
AND THE SALE OF THE UNITS.  The respective obligations of the Placement Agents
hereunder and the Purchasers under the Subscription Agreements, and the Closing
of the sale of the Units, are subject to the accuracy, when made and as of the
Applicable Time and on the Closing Date, of the representations and warranties
of the Company contained herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

 

(a)           No stop order suspending the effectiveness of the Registration
Statement or any part thereof, preventing or suspending the use of any
Preliminary Prospectus, any Pricing Prospectus, the Prospectus or any Permitted
Free Writing Prospectus or any part thereof shall have been issued and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission, and all requests for
additional information on the part of the Commission (to be included or
incorporated by reference in the Registration Statement or the Prospectus or
otherwise) shall have been

 

25

--------------------------------------------------------------------------------


 

complied with to the reasonable satisfaction of the Placement Agents; the
Rule 462(b) Registration Statement, if any, each Issuer Free Writing Prospectus,
if any, and the Prospectus shall have been filed with the Commission within the
applicable time period prescribed for such filing by, and in compliance with,
the Rules and Regulations and in accordance with Section 5(a) and the
Rule 462(b) Registration Statement, if any, shall have become effective
immediately upon its filing with the Commission; and FINRA shall have raised no
objection to the fairness and reasonableness of the terms of this Agreement or
the transactions contemplated hereby.

 

(b)           The Placement Agents shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Registration Statement or
any amendment or supplement thereto contains an untrue statement of a fact
which, in the opinion of counsel for the Placement Agents, is material or omits
to state any fact which, in the opinion of such counsel, is material and is
required to be stated therein or is necessary to make the statements therein not
misleading, or that the General Disclosure Package, any Issuer Free
Writing Prospectus or the Prospectus or any amendment or supplement thereto
contains an untrue statement of fact which, in the opinion of such counsel, is
material or omits to state any fact which, in the opinion of such counsel, is
material and is necessary in order to make the statements, in the light of the
circumstances in which they were made, not misleading.

 

(c)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Securities, the Agent Securities, the Registration Statement,
the General Disclosure Package, each Issuer Free Writing Prospectus, if any, and
the Prospectus and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agents, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

 

(d)           DLA Piper LLP shall have furnished to the Placement Agents, such
counsel’s written opinion and negative assurances statement, as counsel to the
Company, addressed to the Placement Agents and dated the Closing Date, in form
and substance mutually acceptable to the Placement Agents and the Company.

 

(e)           Acuity Law Group, special intellectual property counsel to the
Company, shall have furnished to the Placement Agents, such counsel’s written
opinion, addressed to the Placement Agents and dated the Closing Date, in form
and substance mutually acceptable to the Placement Agents and the Company.

 

(f)            The Placement Agents shall have received on the date of the
Applicable Time, a letter dated the date hereof, (the “Original Letter”),
addressed to the Placement Agents and in form and substance reasonably
satisfactory to the Placement Agents and their counsel, from Moss Adams LLP,
which letter shall cover, without limitation, the various financial disclosures
contained in the Registration Statement, the General Disclosure Package and the
Prospectus and shall contain statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters, delivered according
to Statement of Auditing Standards No. 72 and Statement of Auditing Standard
No. 100 (or successor bulletins), with

 

26

--------------------------------------------------------------------------------


 

respect to the audited and unaudited financial statements and certain financial
information contained in or incorporated by reference into the Registration
Statement, the General Disclosure Package and the Prospectus.  At the Closing
Date, the Placement Agents shall have received from Moss Adams LLP, a letter,
dated the Closing Date, which shall confirm, on the basis of a review in
accordance with the procedures set forth in the Original Letter, that nothing
has come to their attention during the period from the date of the Original
Letter referred to in the prior sentence to a date (specified in the letter) not
more than three days prior to the Closing Date which would require any change in
the Original Letter if it were required to be dated and delivered at the Closing
Date

 

(g)           The Company shall have delivered to the Placement Agents or their
designees, the Agent Warrants, in such amounts and registered in such names as
the Placement Agents shall direct.

 

(h)           The Company shall have furnished to the Placement Agents a
certificate, dated the Closing Date, of its Chief Executive Officer, its
President or a Vice President and its Chief Financial Officer stating that
(i) such officers have carefully examined the Registration Statement, the
General Disclosure Package, any Permitted Free Writing Prospectus and the
Prospectus and, in their opinion, the Registration Statement and each amendment
thereto, at the Applicable Time and as of the date of this Agreement and as of
the Closing Date did not include any untrue statement of a material fact and did
not omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and the General Disclosure Package,
as of the Applicable Time and as of the Closing Date, any Permitted Free Writing
Prospectus as of its date and as of the Closing Date, the Prospectus and
each amendment or supplement thereto, as of the respective date thereof and as
of the Closing Date, did not include any untrue statement of a material fact and
did not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, (ii) since the effective date of the Registration Statement, no
event has occurred which should have been set forth in a supplement or amendment
to the Registration Statement, the General Disclosure Package or the Prospectus
that has not been set forth therein, (iii) to the best of their knowledge after
reasonable investigation, as of the Closing Date, the representations and
warranties of the Company in this Agreement are true and correct and the Company
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, and (iv) there
has not been, subsequent to the date of the most recent audited financial
statements included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, any material adverse change
in the financial position or results of operations of the Company or any
Subsidiary, or any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company or any Subsidiary,
except as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus.

 

(i)            Since the date of the latest audited financial statements
included in the Registration Statement, the General Disclosure Package and the
Prospectus or incorporated by reference therein as of the date hereof,
(i) neither the Company nor any Subsidiary shall

 

27

--------------------------------------------------------------------------------


 

have sustained any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth in the Registration Statement, the General Disclosure Package
and the Prospectus, and (ii) there shall not have been any change in the capital
stock or long-term debt of the Company or any Subsidiary, or any change, or any
development involving a prospective change, in or affecting the business,
management, financial position, shareholders’ equity or results of operations of
the Company, otherwise than as set forth in the Registration Statement, the
General Disclosure Package and the Prospectus, the effect of which, in any such
case described in clause (i) or (ii) of this paragraph (i) is, in the judgment
of the Placement Agents, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated in the Registration Statement, the General
Disclosure Package and the Prospectus.

 

(j)            No action shall have been taken and no law, statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would prevent the issuance or sale of
the Securities or the Agent Securities or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company or any Subsidiary; and no injunction, restraining order or order of any
other nature by any federal or state court of competent jurisdiction shall have
been issued which would prevent the issuance or sale of the Securities or the
Agent Securities or materially and adversely affect or potentially materially
and adversely affect the business or operations of the Company or any
Subsidiary.

 

(k)           Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, NYSE Amex or the Nasdaq Stock Market
or in the over-the-counter market, or trading in any securities of the Company
on any exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Placement Agents, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated in the Registration Statement, the General
Disclosure Package and the Prospectus.

 

(l)            The Placement Agent shall have received on or prior to the date
of this Agreement the written agreements, substantially in the form of Exhibit C
hereto, of the executive

 

28

--------------------------------------------------------------------------------


 

officers, directors, shareholders, optionholders and warrantholders of the
Company listed in Schedule B to this Agreement.

 

(m)          The Company shall have entered into Subscription Agreements with
each of the Purchasers and such agreements shall be in full force and effect.

 

(n)           FINRA shall have raised no objection as to the amount of
compensation allowable or payable to the Placement Agents as described in the
Registration Statement, the General Disclosure Package, any Pricing Prospectus
or any Preliminary Prospectus.

 

(o)           Prior to the Closing Date, the Company shall have furnished to the
Placement Agents such further information, opinions, certificates, letters or
documents as the Placement Agents shall have reasonably requested.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.

 

8.     INDEMNIFICATION AND CONTRIBUTION.

 

(a)           The Company shall indemnify and hold harmless each Placement
Agent, its respective affiliates and each of its and their respective directors,
officers, members, employees, representatives and agents and its affiliates, and
each of its and their respective directors, officers, members, employees,
representatives and agents and each person, if any, who controls such Placement
Agent within the meaning of Section 15 of the Securities Act of or Section 20 of
the Exchange Act (collectively the “Placement Agent Indemnified Parties,” and
each a “Placement Agent Indemnified Party”) against any loss, claim, damage,
expense or liability whatsoever (or any action, investigation or proceeding in
respect thereof), joint or several, to which such Placement Agent Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
loss, claim, damage, expense, liability, action, investigation or proceeding
arises out of or is based upon (A) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, any
Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein,
(B) the omission or alleged omission to state in the Registration Statement, any
Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein, a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (C) any breach of the representations and warranties
of the Company contained herein or in the Subscription Agreements or failure of
the Company to perform its obligations hereunder or thereunder or pursuant to
any law, any act or failure to act, or any alleged act or failure to act, by
such Placement Agent in connection with, or relating in any manner to, the
Securities or the Offering, and which is included as part of or referred to in
any loss, claim, damage, expense, liability, action, investigation or proceeding
arising out of or based upon

 

29

--------------------------------------------------------------------------------


 

matters covered by subclause (A), (B) or (C) above of this
Section 8(a) (provided that the Company shall not be liable in the case of any
matter covered by this subclause (C) to the extent that it is determined in a
final judgment by a court of competent jurisdiction that such loss, claim,
damage, expense or liability resulted directly from any such act or failure to
act undertaken or omitted to be taken by such Placement Agent through its gross
negligence or willful misconduct), and shall reimburse the Placement
Agent Indemnified Party promptly upon demand for any legal fees or other
expenses reasonably incurred by that Placement Agent Indemnified Party in
connection with investigating, or preparing to defend, or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding, as such fees and expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, expense or liability arises out of or is
based upon an untrue statement or alleged untrue statement in, or omission or
alleged omission from the Registration Statement, any Preliminary Prospectus,
any Pricing Prospectus, any Issuer Free Writing Prospectus, any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Rules and Regulations, or the Prospectus, or in any amendment or supplement
thereto or document incorporated by reference therein made in reliance upon and
in conformity with written information furnished to the Company by such
Placement Agent specifically for use therein, which information the parties
hereto agree is limited to the Placement Agents’ Information (as defined in
Section 17).  This indemnity agreement is not exclusive and will be in addition
to any liability, which the Company might otherwise have and shall not limit any
rights or remedies which may otherwise be available at law or in equity to each
Placement Agent Indemnified Party.

 

(b)           Each Placement Agent shall, severally and not jointly, indemnify
and hold harmless the Company and its directors, its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (collectively the “Company Indemnified Parties” and each a “Company
Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Company Indemnified Party may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
expense, liability, action, investigation or proceeding arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, any Preliminary Prospectus, any
Pricing Prospectus, any Issuer Free Writing Prospectus, any “issuer information”
filed or required to be filed pursuant to Rule 433(d) under the Rules and
Regulations, or the Prospectus, or in any amendment or supplement thereto or
document incorporated by reference therein, or (ii) the omission or alleged
omission to state in the Registration Statement, any Preliminary Prospectus, any
Pricing Prospectus, any Issuer Free Writing Prospectus, any “issuer information”
filed or required to be filed pursuant to Rule 433(d) under the Rules and
Regulations, or the Prospectus, or in any amendment or supplement thereto or
document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Placement
Agent specifically for use therein, which information the

 

30

--------------------------------------------------------------------------------


 

parties hereto agree is limited to the Placement Agents’ Information as defined
in Section 17 and shall reimburse the Company for any legal or other expenses
reasonably incurred by such party in connection with investigating or preparing
to defend or defending against or appearing as third party witness in
connection with any such loss, claim, damage, liability, action, investigation
or proceeding, as such fees and expenses are incurred.  Notwithstanding the
provisions of this Section 8(b) in no event shall any indemnity by any Placement
Agent under this Section 8(b) exceed the total compensation received by such
Placement Agent in accordance with Section 2(e).

 

(c)           Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8 notify such indemnifying party in writing of the
commencement of that action; provided, however, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have
under this Section 8 except to the extent it has been materially prejudiced by
such failure; and, provided, further, that the failure to notify an indemnifying
party shall not relieve it from any liability which it may have to an
indemnified party otherwise than under this Section 8.  If any such action shall
be brought against an indemnified party, and it shall notify the indemnifying
party thereof, the indemnifying party shall be entitled to participate therein
and, to the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense of such action with counsel reasonably
satisfactory to the indemnified party (which counsel shall not, except with the
written consent of the indemnified party, be counsel to the indemnifying
party).  After notice from the indemnifying party to the indemnified party of
its election to assume the defense of such action, except as provided herein,
the indemnifying party shall not be liable to the indemnified party under
Section 8 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense of such action other than
reasonable costs of investigation; provided, however, that any indemnified party
shall have the right to employ separate counsel in any such action and to
participate in the defense of such action but the fees and expenses of such
counsel (other than reasonable costs of investigation) shall be at the expense
of such indemnified party unless (i) the employment thereof has been
specifically authorized in writing by the Company in the case of a claim for
indemnification under Section 8(a) or Section 2(f) or the Placement Agents in
the case of a claim for indemnification under Section 8(b). (ii) such
indemnified party shall have been advised by its counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party, or (iii) the indemnifying party has
failed to assume the defense of such action and employ counsel reasonably
satisfactory to the indemnified party within a reasonable period of time after
notice of the commencement of the action or the indemnifying party does not
diligently defend the action after assumption of the defense, in which case, if
such indemnified party notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of (or, in the
case of a failure to diligently defend the action after assumption of the
defense, to continue to defend) such action on behalf of such indemnified party
and the indemnifying party shall be responsible for legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense of such action; provided, however, that the indemnifying party shall
not, in connection with any one such action or separate but substantially
similar or related actions in

 

31

--------------------------------------------------------------------------------


 

the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by the
Placement Agent if the indemnified parties under this Section 8 consist of any
Placement Agent Indemnified Party or by the Company if the indemnified parties
under this Section 8 consist of any Company Indemnified Parties.  Subject to
this Section 8(c), the amount payable by an indemnifying party under Section 8
shall include, but not be limited to, (x) reasonable legal fees and expenses of
counsel to the indemnified party and any other expenses in investigating, or
preparing to defend or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any action,
investigation, proceeding or claim, and (y) all amounts paid in settlement of
any of the foregoing.  No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of judgment with respect to any pending or threatened action or any claim
whatsoever, in respect of which indemnification or contribution could be sought
under this Section 8 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party in form and
substance reasonably satisfactory to such indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.  Subject to the provisions of the following sentence, no
indemnifying party shall be liable for settlement of any pending or threatened
action or any claim whatsoever that is effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with its written consent, if its consent has been unreasonably withheld or
delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  In addition, if at any time an indemnified party shall have requested
that an indemnifying party reimburse the indemnified party for fees and expenses
of counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated herein effected without its written
consent if (i) such settlement is entered into more than forty-five (45) days
after receipt by such indemnifying party of the request for reimbursement,
(ii) such indemnifying party shall have received notice of the terms of such
settlement at least thirty (30) days prior to such settlement being entered into
and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

 

(d)           If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
Section 8(a) or Section 8(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid, payable or
otherwise incurred by such indemnified party as a result of such loss, claim,
damage, expense or liability (or any action, investigation or proceeding in
respect thereof), as incurred, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and each
Placement Agent on the other hand from the Offering, or (ii) if the allocation
provided by clause (i) of this Section 8(d) is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) of this Section 8(d) but also the relative fault of
the Company on the one hand and such Placement Agent on the other with respect
to

 

32

--------------------------------------------------------------------------------


 

the statements, omissions, acts or failures to act which resulted in such
loss, claim, damage, expense or liability (or any action, investigation or
proceeding in respect thereof) as well as any other relevant equitable
considerations.  The relative benefits received by the Company on the one hand
and each Placement Agent on the other with respect to the Offering shall be
deemed to be in the same proportion as the total net proceeds from the Offering
(before deducting expenses) received by the Company bear to the total
compensation received by such Placement Agent in connection with the Offering,
in each case as set forth in the table on the cover page of the Prospectus.  The
relative fault of the Company on the one hand and each Placement Agent on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or such Placement Agent on the other, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such untrue statement, omission, act or failure to act; provided that
the parties hereto agree that the written information furnished to the Company
by each Placement Agent for use in the Registration Statement, any Preliminary
Prospectus, any Pricing Prospectus, any Issuer Free Writing Prospectus,
any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein,
consists solely of the Placement Agents’ Information as defined in Section 17. 
The Company and the Placement Agents agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein.  The amount paid
or payable by an indemnified party as a result of the loss, claim, damage,
expense, liability, action, investigation or proceeding referred to above
in this Section 8(d) shall be deemed to include, for purposes of this
Section 8(d). any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding.  Notwithstanding the provisions
of this Section 8(d), no Placement Agent shall be required to contribute any
amount in excess of the total compensation received by such Placement Agent in
accordance with Section 2(e) less the amount of any damages which such Placement
Agent has otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement, omission or alleged omission, act or alleged act or
failure to act or alleged failure to act.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

33

--------------------------------------------------------------------------------


 

9.     TERMINATION.  The obligations of the Placement Agents and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Placement Agents, in their absolute discretion by notice given to the Company
prior to delivery of and payment for the Units if, prior to that time, (i) any
of the conditions to closing in Section 7 shall not have been satisfied in full
and shall not have been expressly waived in writing by the Placement Agents,
(ii) any of the events described in Section 7(a), (b), (i), (j) or (k) shall
have occurred or (iii) the Purchasers shall decline to purchase the Units for
any reason permitted under this Agreement or the Subscription Agreements.

 

10.   REIMBURSEMENT OF PLACEMENT AGENT’S EXPENSES.  Notwithstanding anything to
the contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 9, (b) the Company shall fail to tender the Shares and the
Warrants included in the Units for delivery to the Purchasers for any reason not
permitted under this Agreement, (c) the Purchasers shall decline to purchase the
Units for any reason permitted under this Agreement or (d) the sale of the Units
is not consummated because any condition to the obligations of the Purchasers or
the Placement Agents set forth herein is not satisfied or because of the
refusal, inability or failure on the part of the Company to perform any
agreement herein or to satisfy any condition or to comply with the provisions
hereof, then in addition to the payment of amounts in accordance with Section 6
the Company shall reimburse the Placement Agents for the reasonable documented
and accountable fees and expenses of the Placement Agents’ counsel and for such
other out-of-pocket expenses as shall have been reasonably incurred by them in
connection with this Agreement and the proposed purchase of the Units, and upon
demand the Company shall pay the full amount thereof to the Placement Agents.

 

11.   ABSENCE OF FIDUCIARY RELATIONSHIP.  The Company acknowledges and agrees
that:

 

(a)           Each Placement Agent’s responsibility to the Company is solely
contractual in nature, such Placement Agent has been retained solely to act as
Placement Agent in connection with the Offering and no fiduciary, advisory or
agency relationship between the Company and such Placement Agent has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether such Placement Agent has advised or is advising the
Company on other matters;

 

(b)           the price of the Units set forth in this Agreement was established
by the Company following discussions and arms-length negotiations with the
Placement Agents and the Purchasers, and the Company is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement;

 

(c)           it has been advised that each Placement Agent and its respective
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that such Placement Agent
has no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and

 

34

--------------------------------------------------------------------------------


 

(d)           it waives, to the fullest extent permitted by law, any claims it
may have against the Placement Agents for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agents shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including shareholders, employees or creditors of
the Company.

 

12.   SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT.  This Agreement
shall inure to the benefit of and be binding upon the Placement Agents, the
Company, and their respective successors and assigns.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, other than the persons mentioned in the preceding sentences, any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the
Placement Agent Indemnified Parties and the indemnities of each Placement Agent
shall be for the benefit of the Company Indemnified Parties.  It is understood
that each Placement Agent’s responsibility to the Company is solely contractual
in nature and such Placement Agent does not owe the Company, or any other party,
any fiduciary duty as a result of this Agreement.

 

13.   SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC.  The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and each Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agents, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities. 
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Sections 9 or 10, the indemnity and contribution
agreements contained in Section 8 and the covenants, representations, warranties
set forth in this Agreement shall not terminate and shall remain in full force
and effect at all times.

 

14.   NOTICES.  All statements, requests, notices and agreements hereunder shall
be in writing, and:

 

(a)           if to the Placement Agents, shall be delivered or sent by mail,
telex, facsimile transmission or overnight courier to Morgan Joseph TriArtisan
LLC, 600 Fifth Avenue, 19th Floor, New York, NY 10020-2302, Attention: Michael
L. Innes, Fax: (212) 218-3719, with a copy (which shall not constitute notice)
to:  Lowenstein Sandler PC, 1251 Avenue of the Americas, New York, NY 10020,
Attention: John D. Hogoboom, Fax (973) 597-2400; and

 

(b)           if to the Company, shall be delivered or sent by mail, telex,
facsimile transmission or overnight courier to 4025 Sorrento Valley Blvd., San
Diego, CA 92121, Attention: Scott R. Pancoast, President and Chief Executive
Officer, Fax: (858) 678-0900, with a copy (which shall not constitute notice)
to:  DLA Piper LLP (US), 4365 Executive Drive, Suite 1100, San Diego, CA 92121,
Attention: Jeffrey C. Thacker, Fax: (858) 638-5128.

 

35

--------------------------------------------------------------------------------


 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof, except that any such statement, request, notice or
agreement delivered or sent by email shall take effect at the time of
confirmation of receipt thereof by the recipient thereof.

 

15.   DEFINITION OF CERTAIN TERMS.  For purposes of this Agreement, “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading.

 

16.   GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, including without limitation Section 5-1401 of the New York General
Obligations Law.  No legal proceeding may be commenced, prosecuted or continued
in any court other than the courts of the State of New York located in the
City and County of New York or in the United States District Court for the
Southern District of New York, which courts shall have jurisdiction over the
adjudication of such matters, and the Company and the Placement Agents each
hereby consent to the jurisdiction of such courts and personal service with
respect thereto.  The Company and the Placement Agents each hereby consent to
personal jurisdiction, service and venue in any court in which any legal
proceeding arising out of or in any way relating to this Agreement is brought by
any third party against the Company or the Placement Agents.  The Company and
the Placement Agents each hereby waive all right to trial by jury in any legal
proceeding (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement.  The Company agrees that a final judgment
in any such legal proceeding brought in any such court shall be conclusive and
binding upon the Company and the Placement Agents and may be enforced in any
other courts in the jurisdiction of which the Company is or may be subject, by
suit upon such judgment.

 

17.   PLACEMENT AGENTS’ INFORMATION.  The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agents’ Information
consists solely of the following information in the Prospectus: the language in
the “Plan of Distribution” relating to selling activities that may be undertaken
by the Placement Agents.

 

18.   PARTIAL UNENFORCEABILITY.  The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof.  If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

19.   GENERAL.  This Agreement constitutes the entire agreement of the parties
to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.  In this Agreement, the masculine, feminine and
neuter genders and the singular and the plural include one another.  The
Section headings in this Agreement are for the convenience of the parties only
and will not affect the construction or interpretation of this Agreement.  This
Agreement may be amended or modified, and the observance of any term of this
Agreement may be waived, only by a writing signed by the Company and the
Placement Agents.

 

36

--------------------------------------------------------------------------------


 

20.   COUNTERPARTS.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile or other transmission in PDF format.

 

37

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

 

 

Very truly yours,

 

 

 

LPATH, INC.

 

 

 

 

 

By:

/s/ Scott R. Pancoast

 

 

Name: Scott R. Pancoast

 

 

Title: President and Chief Executive Officer

 

Accepted as of the date first above written:

 

 

 

MORGAN JOSEPH TRIARTISAN LLC

 

 

 

 

 

By:

/s/ Mary Lou Malanoski

 

 

 

Name: Mary Lou Malanoski

 

 

 

Title: Vice Chair

 

 

 

 

SUMMER STREET RESEARCH PARTNERS

 

 

 

 

 

By:

/s/ Alfred Sollami

 

 

 

Name: Alfred Sollami

 

 

 

Title: President & CEO

 

 

 

38

--------------------------------------------------------------------------------


 

SCHEDULE A

 

General Use Free Writing Prospectuses

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Daniel H. Petree

Scott R. Pancoast

Jeffrey A. Ferrell

Charles A. Mathews

Donald R. Swortwood

Roger A. Sabbadini, Ph.D.

Gary J.G. Atkinson

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Subscription Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Warrant

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Lock Up Agreement

 

March 6, 2012

 

Morgan Joseph TriArtisan LLC
600 Fifth Avenue
New York, NY 10020

 

Summer Street Research Partners
708 3rd Avenue
New York, NY 10017

 

Re:          LPATH, INC. OFFERING

 

Dear Sirs:

 

In order to induce Morgan Joseph TriArtisan LLC and Summer Street Research
Partners (the “Placement Agents”), to enter in to a certain placement agent
agreement with Lpath, Inc., a Nevada corporation (the “Company”), with respect
to the public offering of securities of the company including shares of the
Company’s Class A Common Stock, par value $0.001 per share (“Common Stock”), the
undersigned hereby agrees that for a period (the “lock-up period”) of ninety
(90) days following the date of the final prospectus filed by the Company with
the Securities and Exchange Commission in connection with such public offering,
the undersigned will not, without the prior written consent of the Placement
Agents, directly or indirectly, (i) offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock
(including, without limitation, shares of Common Stock or any such securities
which may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations promulgated under the Securities Act of 1933, as
the same may be amended or supplemented from time to time (such shares or
securities, the “Beneficially Owned Shares”)), (ii) enter into any swap, hedge
or other agreement or arrangement that transfers in whole or in part, the
economic risk of ownership of any Beneficially Owned Shares, Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock, or
(iii) engage in any short selling of any Beneficially Owned Shares, Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock.

 

If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last seventeen (17) days of the
lock-up period, or (ii) prior to the expiration of the lock-up period, the
Company announces that it will release earnings results during the sixteen
(16)-day period beginning on the last day of the lock-up period, the
restrictions imposed by this Agreement shall continue to apply until the
expiration of the eighteen (18)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

 

Anything contained herein to the contrary notwithstanding, any person to whom
shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or

 

C-1

--------------------------------------------------------------------------------


 

Beneficially Owned Shares are transferred from the undersigned shall be bound by
the terms of this Agreement.

 

In addition, the undersigned hereby waives, from the date hereof until the
expiration of the ninety (90) day period following the date of the Company’s
final prospectus, any and all rights, if any, to request or demand registration
pursuant to the Securities Act of 1933, as amended, of any shares of Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock that are registered in the name of the undersigned or that are
Beneficially Owned Shares.  In order to enable the aforesaid covenants to be
enforced, the undersigned hereby consents to the placing of legends and/or stop
transfer orders with the transfer agent of the Common Stock with respect to any
shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares.

 

 

[Signatory]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-2

--------------------------------------------------------------------------------